Argued October 10, 1923.
The court below entered judgment for want of a sufficient affidavit of defense. The plaintiff declared on a written order for 15,000 cigars at $18 per thousand, the order being contained in the correspondence of the parties, which is attached to the plaintiff's statement. The affidavit of defense states that it was specifically agreed in writing that the goods were not for defendant's own use, but that it was merely acting as broker in the transaction *Page 463 
and the goods were purchased for third parties. It admits the receipt of the goods, but states that the goods were immediately shipped without being opened or examined to two parties therein named. These parties opened and examined the goods and found "upon examination that the cigars failed to conform to the requirements of the contracts between the parties, in that a considerable number of the cigars were afflicted with paste mould or fuzz; some of the said cigars were infested with worms and worm holes, a large portion of the same were wholly deficient in workmanship and manufacture and were inferior in quality and defective in condition and workmanship." The reasons given for the rejection of the goods are not the same as contained in the letter attached to the affidavit of defense, wherein the reasons set forth are that the parties to whom cigars had been sold claimed that they had been "packed too tight in the cans by pulling out they brake and when are out they do not draw freely." Passing the fact that the two reasons given for the rejection are not consistent, and that there is no direct assertion that the cigars were not marketable, we fail to see how this case differs from an ordinary sale of goods in which the duty of inspection devolves upon the purchaser within a reasonable time after receipt of the goods. Nowhere in the affidavit is it alleged that the goods could not have been examined. It may be as in Crunden Martin Mfg. Co. v. Turner, 274 Pa. 425, that "the general custom in the trade was for distributors to deliver such goods to customers in the original packages" but this is not alleged. The defendant claims that plaintiffs knew that the goods were not to be inspected by the defendant for in the first letter which passed from defendant to plaintiffs, the defendant stated it had "several people that would be interested at the above price ($18 per M) but that does not pay for our interest in the matter and probably wait thirty days for payment. At least we are entitled to brokerage. We have sold one case of 10 M and if satisfactory he may *Page 464 
buy the entire lot you have on hand." We do not think that this bears out the contention of the defendant that it was buying these cigars for others as brokers, or rather, that the plaintiffs had notice that such was the case. There is nothing in the letter which shows that defendants were paid a commission for purchasing these cigars and that the real parties to the transaction were the seller and the customers of the defendant and that the plaintiffs knew that the defendant had no duty of inspection in the matter. It alleged this in its affidavit of defense, but the allegation is not borne out by the written contract. It is true the word "brokerage" is used, but in the same connection there is disclosed the fact that the real purchaser is the defendant and that it proposes to exercise ownership over the goods and intends to sell them to its customers on thirty days credit.
The judgment of the lower court is affirmed.